In an action by a stockholder of a corporation against the corporation and its majority directors and operating officers for dissolution of the corporation, for an accounting by said directors and operating officers, for the appointment of a receiver, and for other relief, the corporation appeals from so much of an order as denied its motion to vacate a notice to examine it before trial. Order insofar as appealed from -affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.